Citation Nr: 0121525	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
secondary to phosphorus burns.

2.  What evaluation is warranted for hyperhidrosis, from 
February 28, 1989? 

3.  Entitlement to an increased rating for Raynaud's 
phenomenon, to include peripheral neuropathy and vascular 
lability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1955 
to September 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

By a decision dated in April 1999, the Board denied the 
veteran's claims of entitlement to service connection for a 
lung disorder, secondary to phosphorus burns; entitlement to 
a compensable evaluation for hyperhidrosis; entitlement to an 
increased rating for Raynaud's phenomenon, to include 
peripheral neuropathy and vascular lability; and entitlement 
to an increased rating for residuals of burn scars.  The 
veteran appealed this decision to the United States Court of 
Veterans Appeals (Court).  By an Order dated in November 
2000, the Court granted a Joint Motion to Remand the issues 
of entitlement to service connection for a lung disorder, 
secondary to phosphorus burns; entitlement to a compensable 
evaluation for hyperhidrosis; and entitlement to an increased 
rating for Raynaud's phenomenon, to include peripheral 
neuropathy and vascular lability, and dismissed the issue of 
entitlement to an increased rating for residuals of burn 
scars.  

On appeal the appellant appears to raise a claim of 
entitlement to an increased evaluation for his service 
connected psychiatric disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for a lung disorder.  As these procedures 
could not have been followed by the RO at the time of the 
rating decisions, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In the Joint Motion for Remand, it was noted that the veteran 
indicated that he had been treated by Dr. Medill and T. 
Palmer, M.D., but these records had not been requested.  When 
the VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Therefore, in accordance with 
the Court's Order dated in November 2000, these records, as 
well as any other pertinent civilian records, should be 
obtained and associated with the claims file.

Additionally, the Court found that the VA had not met its 
duty to assist the veteran.  Although the VA examiner in June 
1997 found that the period between the incident in service 
and the appearance of respiratory symptoms was "too remote" 
to conclude that there was an inservice injury, the VA 
examiner did not address or discuss a 1991 opinion of a 
private toxicologist that the phosphorus exposure could 
produce adverse effects that would not be apparent for many 
years after the initial exposure.  Accordingly, the Court 
found that the June 1997 VA examination was not thorough.  
See Pond v. West, 12 Vet. App. 341, 346 (1999) (the duty to 
assist includes a "thorough and contemporaneous" 
examination).  Additionally, the 1996 Board remand ordered 
that the examiner review the entire claims file, and express 
a complete rationale for all findings.  The Joint Motion for 
Remand noted that there was no indication that the examiner 
reviewed the claims file, and by not addressing the 
toxicologist's report, the examiner did not provide a 
complete rationale for his findings.  Accordingly, the Court 
found that the June 1997 VA examination was not in compliance 
with the 1996 Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

In this regard, while the Joint Motion as adopted by the 
Court is the "law of the case," it bears notice that 
contrary to what was represented to the Court in the Joint 
Motion for Remand, the VA examiner that conducted the June 
1997 VA examination explicitly noted in the examination 
report that, "I have reviewed the claims folder and medical 
records.  They were available to me and I conducted a history 
and physical on him and also reviewed the chest x-ray and 
[pulmonary function test]."  

The claim as to the proper evaluation for hyperhidrosis is 
based on the assignment of an initial disability rating.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  In this case, the RO granted 
service connection and assigned a noncompensable evaluation 
for hyperhidrosis by analogy under the provisions of 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7817, effective the 
date of receipt of the veteran's claim, February 28, 1989.  
See 38 C.F.R. § 3.400 (2000).  Accordingly, the Board has 
recharacterized this issue on appeal in order to comply with 
the opinion by the Court in Fenderson.  

The Joint Motion for Remand noted that the VA had failed to 
consider or address the potential applicability of 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2000), when rating 
hyperhidrosis and Raynaud's phenomenon.  Accordingly, these 
issues are remanded to the RO for consideration of Diagnostic 
Code 7122, as well as consideration of separate ratings for 
each affected part.  Id. at Note (2).  

The Board also notes that the diagnostic codes and provisions 
relating to the cardiovascular system were revised during the 
course of this appeal.  Compare 38 C.F.R. §§ 4.104 (1997); 
38 C.F.R. §§ 4.104 (2000).  Where regulations change during 
the course of an appeal, the VA must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant and apply the one more favorable to 
the case.  VAOGCPREC 11-97; 62 Fed.Reg. 37953 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  Id.  

Consistent with the November 2000 Court Order, the appeal is 
remanded to the RO for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims on appeal.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
specifically include the medical records 
of Dr. Medill and Dr. Palmer.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should contact the examiner 
who conducted the VA examination in June 
1997, and request that an opinion as to 
the etiology of the veteran's lung 
disorder be provided in compliance with 
the 1996 Board remand.  The claims file 
must be made available to and reviewed by 
the examiner and the report must reflect 
that such a review was made.  The 
examiner must address and discuss the 
opinion in the report of R. Wabeke, dated 
in September 1991, in conjunction with 
the opinion proffered in June 1997.  A 
complete rationale for the opinion 
expressed should be included in the 
report.  The report should be typed.

3.  If the examiner who conducted the VA 
examination in June 1997 is no longer 
available, the veteran should be afforded 
an appropriate substitute examination to 
determine the etiology of any lung 
disorder found.  The claims file must be 
made available to and reviewed by the 
examiner and the report must reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
service and postservice medical records, 
the examiner must state whether it is as 
least as likely as not that the veteran 
has a chronic respiratory disorder due to 
a purported injury to his respiratory 
system in August 1956.  If chronic 
residuals were incurred, the examiner 
must comment upon the significance of the 
negative chest x-rays in August 1956 and 
September 1958, and the absence of any 
respiratory complaints on both occasions.  
Additionally, the examiner must state 
whether it is it as least as likely as 
not that any current respiratory disorder 
found is related to the inservice 
accident in August 1956.  The examiner 
must specifically address and discuss the 
opinion in the report of R. Wabeke, dated 
in September 1991.  A complete rationale 
for all opinions should be provided.  The 
examination report should be typed.

4.  The veteran should be afforded the 
appropriate VA examination to evaluate 
his service-connected hyperhidrosis and 
Raynaud's phenomenon.  The claims file 
must be made available to and reviewed by 
the examiner and the report should 
reflect that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must report the presence or absence of 
any findings of arthralgia, pain, 
numbness, cold sensitivity, tissue loss, 
nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities in 
all affected parts.  The examiner must 
also comment on the frequency and 
duration of any hyperhidrosis, and 
indicate all affected parts.  
Additionally, the examiner must indicate 
which extremities are affected by 
Raynaud's phenomenon, and the frequency 
of characteristic attacks, which include 
sequential color changes of the digits, 
sometimes with pain and paresthesias.  
The examination report should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, the RO should 
specifically consider the applicability 
of 38 C.F.R. § 4.104, Diagnostic Code 
7122 to the veteran's claims regarding 
hyperhidrosis and Raynaud's phenomenon, 
and whether separate ratings for each 
affected part are warranted.  If the 
issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

